EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Election/Restrictions
Claim 16 is allowable. The restriction requirement among inventions and between species, as set forth in the Office action mailed on 10/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2020 is hereby withdrawn. Claim 25, directed to a non-elected species, is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 16. Claims 31 and 35, directed to a non-elected invention, are no longer withdrawn from consideration because the claims require all the limitations of allowable claim 16. Claims 32-34, directed to a non-elected invention, are no longer withdrawn from consideration because the claims require limitations similar to that of allowable claim 16. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16-35 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an exterior member that includes a holder engaged with the engagement member and that is disposed on an outer side of the main body, the holder being configured to regulate movement of the engagement member in an axial direction of a longitudinal axis of the main body with respect to the holder, and being configured to regulate rotation of the engagement member in a direction around the longitudinal axis. 
Closest prior art Wiener et al. (US Pub. No. 2009/0036912) discloses a probe (104) including an elongated main body that is configured to transmit ultrasonic vibration (for example, see Figure 1 and paragraph 51), and an engagement member (56) that is provided on an outer circumference of a position of the main body and/or in the vicinity of the outer circumference of the position of the main body (for example, see Figure 1), the position of the main body becoming a node of the ultrasonic vibration when the ultrasonic vibration is transmitted to the main body (for example, see paragraph 56), and the engagement member (56) being formed by a material of an identical to or smaller damping rate than a damping rate of the ultrasonic vibration in the main body (for example, see paragraph 56, wherein the engagement member 56 dampens vibration, thus formed of a material having a smaller damping rate than the main body). Wiener fails to disclose or suggest an exterior member that includes a holder engaged with the engagement member and that is disposed on an outer side of the main body, 
Prior art Beaupre (US Patent No. 5,938,633 - cited by Applicant on the IDS received 03/08/2021), discloses the surgical instrument can be rotated with respect to the hand piece assembly to allow the acoustic assembly to be turned or rotated. As such, the transducer assembly can rotate within the opening of the hand piece assembly and the end effector may also be rotated to a desired position. Therefore, Beaupre also fails to disclose or suggest a holder being configured to regulate rotation of the engagement member in a direction around the longitudinal axis.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 19, 2021